945 F.2d 398
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry D. HAMILTON, Petitioner-Appellant,v.UNITED STATES FEDERAL COURT OF RALEIGH, NORTH CAROLINA,United States Federal Court of Montgomery,Alabama, Respondents-Appellees.
No. 91-6076.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 12, 1991.Decided Sept. 27, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.   Malcolm J. Howard, District Judge.  (CA-90-369-HC-H)
Jerry D. Hamilton, appellant pro se.
Richard Bruce Conely, Assistant United States Attorney, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WILKINSON and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Jerry D. Hamilton appeals from the district court's order refusing relief under 28 U.S.C. § 2255.   Our review of the record and the district court's opinion accepting the recommendation of the magistrate judge discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Hamilton v. United States Federal Court of Raleigh, North Carolina, CA-90-369-HC-H (E.D.N.C. May 13, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.